In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00373-CR

AMBER HANIF RATTANI, Appellant              §    On Appeal from Criminal District
                                                 Court No. 1

                                            §    of Tarrant County (1536101D)

V.                                          §    April 23, 2020

                                            §    Opinion by Justice Bassel

THE STATE OF TEXAS                          §    (nfp)

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the order to withdraw funds, which is incorporated in the trial court’s

judgment. The order to withdraw funds is modified to delete the remaining balance

of the fine originally assessed at the deferred-adjudication hearing ($280) and the

unsupported portion of the probation fees ($60). With those changes to the order to

withdraw funds, it is ordered that the judgment of the trial court is affirmed.

                                       SECOND DISTRICT COURT OF APPEALS

                                       By /s/ Dabney Bassel
                                          Justice Dabney Bassel